Exhibit 10.3

 

 

 

STUMPAGE AGREEMENT

Between

ATLANTIC STAR FORESTRY LTD.

NOVA STAR FORESTRY LTD.

and

NEENAH PAPER COMPANY OF CANADA

 

 


--------------------------------------------------------------------------------


 

STUMPAGE AGREEMENT

This Agreement is made as of June 29th, 2006 by and among Nova Star Forestry
Ltd. (“Nova”) and Atlantic Star Forestry Ltd. (“Atlantic”) hereinafter
collectively referred to as “Seller”, located at 150 Orford Rd., Lyme, NH 03768,
and Neenah  Paper Company of Canada, hereinafter called “Neenah”, located at the
address of 3460 Preston Ridge Road, Suite 600, Alpharetta, GA 30005.

Recitals

A.   Pursuant to a Timberland Purchase and Sale Agreement dated as of May 5,
2006 (as the same may be amended, the “Purchase and Sale Agreement”), Seller has
purchased certain timberlands from Neenah.

B.   Seller desires to sell and Neenah desires the opportunity to purchase, on
the terms and conditions hereinafter set forth, certain quantities and types of
wood fiber located on said timberlands.

Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto agree as follows:

Agreement

1.    Definitions.  For the purposes of this Agreement the capitalized terms set
forth below shall have the meanings set forth after them:

1.1                               “Actual Designated Tracts” shall have the
meaning set forth in Section 3.1(b)(ii).

1.2                               “Affected Party” shall have the meaning set
forth in Section 7.5.

1.3                               “Affiliate” shall mean with respect to any
Person, any Person Controlling, Controlled by, or under common Control with,
such Person.

1.4                               “Softwood Sawable Volume” shall mean [Text
Redacted]* per year of Softwood Sawlogs and Softwood Studwood with at least
[Text Redacted]* of such volume to be made up of Softwood Sawlogs.

1.5                               “Annual Purchase Amount” shall mean (a) for
the Short Harvesting Year, a prorated portion of the Softwood Sawable Volume and
the associated Softwood Pulpwood, Hardwood Sawlog and Hardwood Pulpwood volumes
harvested from the Actual Designated Tracts necessary to produce the Softwood
Sawable Volume (the “Residual Qualifying Stumpage Volume”); and (b) for each
Harvesting Year beginning January 1, 2007 through the remainder of the Term, the
Softwood Sawable Volume and the associated Residual Qualifying Stumpage Volume.

--------------------------------------------------------------------------------

*             The redacted text has been filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.


--------------------------------------------------------------------------------




1.6                               “Annual Seller Notice” shall mean the annual
notice provided by Seller to Neenah in accordance with the provisions of Section
3.1(b)(i).

1.7                               “Applicable Laws” shall mean, with respect to
any Person, all laws, ordinances, judgments, decrees, injunctions, writs,
orders, rules, regulations, determinations, licenses and permits of any
Governmental Authority applicable to or binding upon such Person or any of its
property.

1.8                               “Assumed Volume” shall have the meaning set
forth in Section 11.1(b).

1.9                               “Base Price” shall mean the initial price for
Qualifying Stumpage more particularly described in Exhibit B attached hereto and
incorporated herein by this reference..

1.10                        “Price Adjustment Date” shall mean January 1, 2007
and each July 1 and January 1 thereafter during the Term.

1.11                        “Business Day” shall mean any day other than a
Saturday, Sunday, or other day on which banks are authorized to be closed in the
Province of Nova Scotia, Canada.

1.12                        “Clearcut” shall mean the cutting and removal of
substantially all merchantable Qualifying Stumpage from a site excluding
Qualifying Stumpage located in SMZ’s or otherwise not loggable in accordance
with Neenah’s harvesting best management practices, the requirements of
maintaining SFI® Certification (as hereinafter defined) and all requirements of
the Nova Scotia Department of Natural Resources.

1.13                        “Closing Date” shall mean the date of closing of the
real property sale contemplated by the Purchase and Sale Agreement.

1.14                        “Control” shall mean, with respect to any Person,
the power to direct or cause the direction of the management of such Person,
directly or indirectly, whether through the ownership of voting securities or
otherwise.

1.15                        “Counter-Notice” shall have the meaning set forth in
Section 10(b)(iv).

1.16                        “Dispute” shall have the meaning set forth in
Section 10(b)(i).

1.17                        “Event of Default” shall have the meaning set forth
in Section 8.2.

1.18                        “Exempt Acres” shall have the meaning set forth in
Section 11.1(d).

1.19                        “Final Harvest” shall mean a Clearcut or Modified
Clearcut.

1.20                        “Force Majeure Event” shall mean any act, omission
or circumstance occasioned by or resulting from any acts of God, acts of the
public enemy, wars,

2


--------------------------------------------------------------------------------




blockades, insurrections, riots, hurricanes, epidemics, landslides, lightning,
earthquakes, tornadoes, windstorms, volcanoes, fires, storms, floods, disasters,
civil disturbances, explosions, sabotage, endangered species habitation, change
in Applicable Laws that materially impairs the ability of either party to comply
with the terms of the Agreement, strikes or other organized labor disputes that
materially disrupt operations or results in a temporary or permanent shutdown of
the Mill; provided, however, that “Force Majeure Event” shall not include (i) a
party’s financial inability to perform other than as specifically described in
this Agreement, or (ii) an act, omission or circumstance arising from the gross
negligence or willful misconduct of the party claiming that a Force Majeure
Event has occurred.

1.21                        “Governmental Authority” shall mean any federal,
provincial, local or foreign government, political subdivision, agency, board,
court, regulatory body or commission, any arbitrator with authority to bind a
party at law, or any Person acting lawfully on behalf of any of the foregoing.

1.22                        “Hardwood Pulpwood” shall mean hardwood trees
meeting the applicable specifications set forth in Exhibit A attached hereto.

1.25                        “Hardwood Pulpwood Price” shall initially mean the
price set forth on Exhibit B attached hereto and made a part hereof (the
“Hardwood Pulpwood Base Price”) adjusted up or down on a bi-annual basis on each
Price Adjustment Date the Stumpage Price Index.

1.26                        “Hardwood Sawlogs” shall mean hardwood trees meeting
the applicable specifications set forth in Exhibit A attached hereto.

1.27                        “Hardwood Sawlogs Price” shall initially mean the
price set forth on Exhibit B attached hereto and made a part hereof (the
“Hardwood Sawlogs Base Price”) adjusted up or down on a bi-annual basis on each
Price Adjustment Date by the Stumpage Price Index.

1.28                        “Hardwood Qualifying Stumpage” shall mean standing
Timber which meets or exceeds the specifications for Hardwood Pulpwood or
Hardwood Sawlogs set forth in Exhibit A to this Agreement.

1.29                        “Harvesting Year” shall mean the period from January
1 through December 31 of each year during the term of this Agreement.

1.30                        “Initiating Party” shall have the meaning set forth
in Section 10(b)(iv).

1.31                        [Intentionally Deleted]  [Text not redacted.  Same
as original document]

1.32                        “Market Region” shall mean the geographical area
covered in the Stumpage Price Index which includes the Counties of Annapolis,
Antigonish, Colchester,

3


--------------------------------------------------------------------------------




Cumberland, Guysborough, Halifax, Hants, Kings, Lunenburg, Pictou and Queens in
the Province of Nova Scotia, Canada.

1.33                        “Mediation Notice” shall have the meaning set forth
in Section 10(b)(iv).

1.34                        “Mill” shall mean Neenah’s pulp mill located in
Pictou in the Province of Nova Scotia, Canada.

1.35                        “New Owner” shall have the meaning set forth in
Section 11.1(b).

1.36                        “Objection Notice” shall have the meaning set forth
in Section 11.1(c).

1.37                        “Person” means any individual, corporation,
partnership, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization or Governmental Authority.

1.38                        “Purchase and Sale Agreement” shall have the meaning
set forth in the Recitals of this Agreement.

1.39                        “Qualifying Stumpage” shall mean collectively
Hardwood Qualifying Stumpage and Softwood Qualifying Stumpage.

1.40                        “Qualifying Stumpage Price” shall mean the Hardwood
Pulpwood Price for all Hardwood Pulpwood; the Hardwood Sawlogs Price for all
Hardwood Sawlogs; the Softwood Pulpwood Price for all Softwood Pulpwood; the
Softwood Sawlog Price for all Softwood Sawlogs; and the Softwood Studwood Price
for all Softwood Studwood.

1.41                        “Recipient Party” shall have the meaning set forth
in Section 10(b)(iv).

1.42                        “Reduction Amount” shall have the meaning set forth
in Section 7.5.

1.43                        “Short Harvesting Year” shall mean the period from
the Closing Date through December 31, 2006.

1.44                        “SMZ’s” shall mean Special Management Zones,
designated as such by the mutual consent of Neenah and Seller, and any similar
environmentally protected zones so designated during the Term and in compliance
with all laws, regulations or requirements of the Nova Scotia Department of
Natural Resources or necessary to maintain SFI® Certification.

1.45                        “SFI® Certification” the Sustainable Forestry
Initiative Certification received by Neenah for the Timberlands in April of
2005.

1.46                        “Softwood Pulpwood” shall mean softwood trees
meeting the applicable specifications set forth in Exhibit A attached hereto.

4


--------------------------------------------------------------------------------




1.47                        “Softwood Pulpwood Price” shall initially mean the
price set forth on Exhibit B attached hereto and made a part hereof (the
“Softwood Pulpwood Base Price”) adjusted up or down on a bi-annual basis on each
Price Adjustment Date by the Stumpage Price Index.

1.48                        “Softwood Sawlogs” shall mean softwood trees meeting
the applicable specifications set forth in Exhibit A attached hereto.

1.49                        “Softwood Sawlogs Price” shall initially mean the
price set forth on Exhibit B attached hereto and made a part hereof (the
“Softwood Sawlogs Base Price”) adjusted up or down on a bi-annual basis on each
Price Adjustment Date by the Stumpage Price Index.

1.50                        “Softwood Studwood” shall mean softwood trees
meeting the applicable specifications set forth in Exhibit A attached hereto.

1.51                        “Softwood Studwood Price” shall initially mean the
price set forth on Exhibit B attached hereto and made a part hereof (the
“Softwood Studwood Base Price”) adjusted up or down on a bi-annual basis on each
Price Adjustment Date by the Stumpage Price Index.

1.52                        “Softwood Qualifying Stumpage” shall mean standing
Timber which meets or exceeds the specifications for Softwood Sawlogs, Softwood
Studwood and Softwood Pulpwood set forth in Exhibit A to this Agreement.

1.53                        “Stumpage Price Index” shall mean as follows:

a.               For Softwood Sawlogs the index shall be the delivered price for
spruce-pine-fir, 2x4, #1 and #2 Eastern Kiln Dried Dimensional Lumber, F.O.B.,
Eastern Boston in $US/Mfbm (converted to $CDN using Bank of Canada Daily Noon
Rate) as published by Random Lengths Weekly;

b.              For Softwood Studwood the index shall be the delivered price for
spruce-pine-fir, 2”x4”x8”, PET Eastern Kiln Dried Dimensional Lumber, F.O.B.,
Eastern Boston in $US/Mfbm (converted to $CDN using Bank of Canada Daily Noon
Rate) as published by Random Lengths Weekly;

c.               For Softwood Pulpwood the index shall be the RISI Index for
Northern Bleached Softwood Kraft pulp (“NBSK”) $US/ADMT (converted to $CDN using
Bank of Canada Daily Noon Rate) as published by Miller and Freeman Pulp and
Paper Weekly under the Price Watch: Market Pulp Delivered;

d.              For Hardwood Pulpwood the index shall be the trailing six month
weighted average price actually received by Seller and Neenah for

5


--------------------------------------------------------------------------------




Hardwood Pulpwood on the open market, including such appropriate support
documentation as deemed reasonably necessary by the receiving party to verify
such pricing data.

e.               For Hardwood Sawlogs the index shall be the trailing six month
weighted average price actually received by Seller and Neenah for Hardwood
Sawlogs on the open market, including such appropriate support documentation as
deemed reasonably necessary by the receiving party to verify such pricing data.

The Stumpage Price Index shall be applied to the Base Price listed in Exhibit B 
as follows:  (1) The base for the Stumpage Price Index will be established as of
July 1, 2006 and reset each Price Adjustment Date (the “Rolling Index”), (2) On
each Price Adjustment Date the Stumpage Price Index on such date will be
measured against the previous Rolling Index and each applicable Base Price will
be adjusted upward or downward by the percentage increase or decrease in the
applicable Stumpage Price Index compared to such previous Rolling Index,  [Text
Redacted]*

To the extent any of the publications or published indices listed in this
Section 1.54 are discontinued, or otherwise are no longer available to the
parties, during the Term of the Agreement (the “Publication Change”) Seller and
Neenah shall mutually agree on a replacement publication or published index, as
applicable, of similar quality and reputation.  If no suitable replacement
publication or index is available Seller and Neenah shall mutually agree on a
replacement index definition for the impacted Qualifying Stumpage.  The
Agreement shall be amended to reflect the replacement publication or index, or
revised index description, as applicable.  Until such time as the Agreement is
amended as described herein, the Stumpage Price Index shall not apply for the
Qualifying Stumpage impacted by the Publication Change

1.54                        “Term” shall mean the term of this Agreement, namely
the period from the Closing Date through December 31, 2010, unless sooner
terminated pursuant to the provisions of this Agreement in accordance with the
provisions of Section 8.2 or extended pursuant to the provisions of this
Agreement in accordance with Section 8.3.

1.55                        “Timber” shall mean the following types of standing
timber now or hereafter located on the Timberlands: Hardwood Pulpwood, Hardwood
Sawlogs, Softwood Pulpwood, Softwood Sawlogs and Softwood Studwood.

1.56                        “Timberlands” shall mean those certain tracts of
real property as described and purchased by Seller from Neenah pursuant to the
Purchase and Sale Agreement.

1.57                        “Tracts” shall have the meaning set forth in Section
3.1.

1.58                        “Valuation Consultant” shall mean J.W. Sewall
Company or a mutually agreed to alternative.

--------------------------------------------------------------------------------

*             The redacted text has been filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.

6


--------------------------------------------------------------------------------


2.    Agreement to Sell and Purchase.

2.1         Quantities to be Offered.  Subject to and in accordance with  the
terms of this Agreement, Seller agrees to offer to sell to Neenah for each
Harvesting Year during the Term the Annual Purchase Amount applicable to such
Harvesting Year.

2.2         Right to Bid.  Seller shall notify Neenah of any proposed
open-market bid sales of Qualifying Stumpage by Seller beyond the sales to
Neenah contemplated by this Agreement, said notice to be provided not later than
thirty (30) days prior to the proposed open-market bid sale.  The notice to
Neenah shall specify the tracts of Timberland to be harvested, proposed
Qualifying Stumpage volumes and any other information provided to other
potential buyers.  Neenah shall have the right to bid on all such proposed
open-market bid sales.  Nothing contained in this Section 2.2 shall be construed
to prohibit Seller from selling Qualifying Stumpage to any third party pursuant
to a separate negotiated agreement with said third party so long as the Annual
Purchase Amount of Qualifying Stumpage is available to Neenah as described in
this Agreement.

3.    Designation of Tracts and Determination of Volumes.

3.1         Designation of Tracts to Be Harvested.  During the Term, Seller
shall designate the portions of the Timberlands (the “Tracts”) which Seller
shall make available to Neenah for harvesting during each Harvesting Year.  A
sufficient number of Tracts shall be made available so as to satisfy the
obligations of Seller herein to offer to sell to Neenah the Annual Purchase
Amount.  Seller shall follow the procedure for designating such Tracts
hereinafter set forth in this Section 3.  Seller and Neenah  hereby acknowledge
and agree that the Timberlands will, at all times during the term of this
Agreement, be owned, managed and operated in a manner consistent with and
necessary to maintain the Timberlands’ SFI® Certification and that both parties
will have responsibilities for maintaining such certification.  Neenah’s
responsibility for maintaining the Timberlands’ SFI® Certification shall be
limited to its harvesting activities on Actual Designated Tracts.  Seller shall
be solely responsible for all other SFI® Certification requirements on the
Timberlands.  Failure to maintain the Timberlands’ SFI® Certification shall be
deemed a material breach of this Agreement.

(a)  Initial Designation of Tracts to be Harvested.  Exhibit C attached hereto
and made a part hereof sets forth the portions of the Timberlands which Seller
shall make available to Neenah for the Short Harvesting Year and for the
Harvesting Year commencing January 1, 2007 for the exercise by Neenah of its
rights to harvest the Annual Purchase Amount situated thereon in accordance with
the terms of this Agreement.

(b)  Subsequent Designation of Tracts to be Harvested.  For the Harvesting Year
commencing January 1, 2008, and for all subsequent Harvesting Years during the
Term, the portions of the Timberlands which Seller shall make available for
harvesting shall be determined in accordance with the following procedure:

(i)   Designation of Potential Harvesting Areas.  On or before the first
Business Day following May 1 prior to each applicable Harvesting Year

7


--------------------------------------------------------------------------------




except the Short Harvesting Year, Seller shall designate in a written notice
(the “Annual Seller Notice”) to Neenah all of those portions of the Timberlands
which it proposes to make available for harvesting during the subsequent
Harvesting Year  including the estimated Qualifying Stumpage volumes thereon
sufficient to satisfy 110% of the Annual Purchase Amount and the proposed route
of access from a public road to the property boundary.  To qualify, an
individual tract offered by Seller shall contain no less than forty percent
(40%) of Qualifying Softwood Stumpage on a volume per acre basis.  With respect
to timber quality and volume per acre, the Tracts shall be reasonably
representative of all the harvestable portions of the Timberlands.

(ii)  Selection of Actual Harvesting Areas.  During the 45-day period following
receipt by Neenah of the applicable Annual Seller Notice, Neenah shall select
and deliver notice to Seller in writing, which of the Tracts Neenah desires to
harvest for such Harvesting Year, containing sufficient Softwood Sawlog and
Softwood Studwood volumes to satisfy the Annual Purchase Amount (the “Actual
Designated Tracts”).

(iv) Composition Goals.  Seller recognizes and acknowledges that the goal of the
parties is to achieve the Annual Purchase Amounts through the inclusion of as
many Final Harvest areas as practicable.

3.2         Boundary and Timber Markings.  Within fifteen (15) Business Days
prior to the scheduled commencement of harvesting activities on each applicable
Actual Designated Tract as set forth in the harvesting schedule described below
in Section 4.1, Seller shall designate on the ground (using accepted local
practices for marking boundary and cut lines) the boundary lines of such Actual
Designated Tract.  The boundary lines shall clearly delineate the boundaries of
the Actual Designated Tract from the boundaries of adjacent land not owned by
Seller, and from the boundaries of other Timberlands not constituting Actual
Designated Tracts for such Harvesting Year.  Subject to Seller’s reasonable
acceptance and approval, Neenah, or Neenah’s third party contractor, shall
designate on the ground (using accepted local practices for marking boundary and
cut lines) all SMZ’s within the Actual Designated Tracts and any Qualifying
Stumpage to be removed from such designated SMZ’s.

4.    Harvesting Procedures.

4.1         Harvesting Schedule.  Following determination of the Actual
Designated Tracts, Neenah shall provide a harvesting schedule to Seller setting
forth approximate start and completion dates relating to harvesting Qualifying
Stumpage within each of the Actual Designated Tracts.  Neenah shall modify said
harvesting schedule based upon any reasonable objections raised by Seller with
respect to any of said harvesting dates.  Notwithstanding the foregoing, Neenah
shall harvest the Actual Designated Tracts on the basis of the bi-annual
harvesting notices provided by Neenah to Seller each six (6) months during the
term of this Agreement, subject to a Force Majeure Event, and subject to the
provisions of Section 4.3 below.

4.2         Timber Roads.  Neenah shall construct, or cause to be constructed,
at Neenah’s sole cost and expense, haul roads to the Actual Designated Tracts
necessary to provide

8


--------------------------------------------------------------------------------




Neenah with proper access to such Actual Designated Tracts for its harvesting
operations.  Neenah will consult with Seller concerning the location and course
of any proposed new road, and Seller may request non-material and reasonable
modifications to proposed routes or minimum construction standards.  The cost of
any such non-material modifications requested by Seller shall be borne by
Neenah.  The cost of any material modification shall by borne equally by Seller
and Neenah.  Construction of such roads shall be accomplished in a good and
workmanlike manner in compliance with the specifications set forth in Exhibit
E.  Following the construction of said roads and continuing until the completion
of harvesting operations on the Actual Designated Tract associated with such
roads and the removal of all equipment and vehicles associated with such
harvesting operations, Neenah shall at its sole cost and expense maintain and
repair said roads.  All such road construction, maintenance and repair shall be
performed in a manner so as not to violate any Applicable Laws, or with respect
to SMZ’s, to maintain compliance with all laws, regulations or requirements of
the Nova Scotia Department of Environment and Labor or as necessary for the
Timberlands to maintain SFI® Certification.  Any timber damaged or destroyed
during the course of Neenah’s road construction shall be treated for purpose of
this Agreement as if harvested by Neenah as part of harvesting operations on the
associated Actual Designated Tract.

4.3         Timber Harvesting.  Neenah shall harvest (i.e., cut and remove)
within each Harvesting Year all Qualifying Stumpage located on the Actual
Designated Tracts for such Harvesting Year, or such smaller volume of Qualifying
Stumpage as mutually agreed upon by Neenah and Seller in writing, subject to a
Force Majeure Event.  Such harvesting operations shall be conducted in
accordance with all Applicable Laws, in a manner consistent with established
industry logging practices and in compliance with all laws, regulations or
requirements of the Nova Scotia Department of Natural Resources or as necessary
for the Timberlands to maintain SFI® Certification.  Upon severance of any
portion of the timber on the Timberlands by Neenah or its logging contractors,
risk of loss, title to and ownership of such timber shall pass to Neenah.     
Neenah shall repair all fences or structures damaged by its harvesting
operations and shall leave all roads, fire breaks, property lines, lakes,
streams, and drainage ditches clear of logs, timber, limbs or other debris.  All
oil drums, cans, bottles, cartons, delimbing bars, loading decks, abandoned
equipment and other debris resulting from Neenah’s operations shall be removed
from the applicable portions of the Timberlands upon completion of the
harvesting operations at Neenah’s expense.  If repairs are not made or if the
debris is not removed and cleared within sixty (60) days after notice from
Seller to Neenah, then Neenah shall be deemed in material breach of this
Agreement.  Neenah shall not, under any circumstance, bury any material
underground or discharge, release or otherwise cause the Timberlands or any
portion thereof to be affected by hazardous wastes or hazardous substances. 
Neenah shall use normal and customary care while conducting its harvesting
operations so as not to materially damage the Timberlands.  Neenah acknowledges
that under SFI Standards a higher degree of care is required when the site is
abnormally wet and that such circumstances may require Neenah to alter
harvesting activities to accommodate the ground conditions; however, Neenah
shall not be liable for any damage to the Timberlands caused by anyone other
than Neenah or Neenah’s contractors engaged in harvesting, trucking or road
construction on the portion of the Timberlands impacted by such damage.

4.4         Unauthorized Cutting.  Seller shall be entitled to seek all remedies
available at law for timber trespass if Neenah or its contractors harvest or
destroy any timber that

9


--------------------------------------------------------------------------------




is outside an Actual Designated Tract; however, Neenah shall not be liable for
any such damage to the Timberlands caused by anyone other than Neenah or its
contractors.

4.5         Access Rights.  Seller hereby grants to Neenah the rights to ingress
and egress over the Tracts designated on Exhibit D during the Term for the sole
purposes (i) of harvesting Qualifying Stumpage on the Actual Designated Tracts
for a given Harvesting Year and all reasonable activities associated therewith
and (ii) inspecting and monitoring existing timber plantations on all other
Tracts comprising the Timberlands in order for Neenah to continue collecting
data for ongoing research and analysis initiated by Neenah prior to the Closing
Date.  If Seller has provided Neenah with access to an Actual Designated Tract
(through easement or otherwise), but Neenah prefers to enter upon lands not
owned or subject to easement by Seller, Neenah  shall be solely responsible for
securing permission to do so.

5.    Prices and Payments.

5.1         Time of Payment.  All Stumpage harvested and removed by Neenah from
the Timberlands shall have an accompanying trip ticket.  Seller shall provide
Neenah with trip tickets and Neenah will follow Sellers policy governing use of
trip tickets.  All Qualifying Stumpage shall be weighed promptly after harvest. 
Volumes will be based on volumes by product class shown on mill scale or load
tickets.  Neenah shall cause all logging contractors to maintain written log
books of all loads or partial loads of Qualifying Stumpage cut and removed from
the Timberlands and to (i) identify in such log books each load removed from the
Timberlands; (ii) record in such log books the load ticket numbers for each load
delivered to the Mill; (iii) deliver such log book for inspection by Seller, as
requested; and (iv) clearly tag, by adhering to guidelines reasonably required
by Seller, each load coming from the Timberlands before such load is removed
from the Timberlands.  Neenah shall provide Seller on a weekly basis with a list
of scale tickets, a settlement statement, and any other supporting documentation
reasonably requested by Seller and shall remit payment to the Seller within
thirty (30) days of delivery of said settlement statement the total Qualifying
Stumpage Price for all Qualifying Stumpage weighed-in during such week.

5.2         Price Changes and Stumpage True-up.

(a)           On each Price Adjustment Date during the Term, the Qualifying
Stumpage Price for any product class of Qualifying Stumpage shall be adjusted
upward or downward, as the case may be, as described in Article 1 of this
Agreement.

(b)           On Each Price Adjustment Date Neenah and Seller shall review the
actual Softwood Sawable Volume harvested in the preceding six (6) months
period.  [Text Redacted]*.

5.3         Silviculture Credits.  Neenah shall reimburse Seller for on-going
silviculture expenses during the term of this Agreement, on a quarterly basis on
or before the 5th business day of each calendar quarter, up to and as calculated
in accordance with the Nova Scotia Sustainable Forestry Fund (the “Provincial
Standard”) at $3.00 per cubic meter of softwood and $0.60 per cubic meter of
hardwood harvested by Neenah pursuant to this Agreement (the “Silviculture
Expenses”).  Seller shall conduct silviculture activities according to

--------------------------------------------------------------------------------

*             The redacted text has been filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.

 

10


--------------------------------------------------------------------------------




its business judgment on the Tracts, but at a minimum at the level necessary to
produce the credits to transfer to Neenah pursuant to the Provincial Standard. 
In return for the reimbursement of the Silviculture Expenses, Seller shall
transfer to Neenah silviculture credits, when available to Seller, equal to the
Silviculture Expenses reimbursed to Seller pursuant to this Section 5.3.

6.    Indemnity.

6.1         Indemnification by Seller.  Seller shall defend, indemnify and hold
Neenah harmless from and against any and all claims, liabilities, costs or
damages (including without limitation reasonable attorneys’ fees and court costs
through all appeals) arising out of the breach by Seller of its obligations
hereunder.

6.2         Indemnification by Neenah .  Neenah shall defend, indemnify and hold
Seller harmless from and against any and all claims, liabilities, costs or
damages (including without limitation reasonable attorneys’ fees and court costs
through all appeals) arising out of (i) personal injury, death or property
damage resulting from Neenah’s harvesting operations, or Neenah’s access rights
pursuant to Section 4.5, on the Timberlands or the presence of employees, agents
or other invitees of Neenah on the Timberlands, and (ii) the performance or
non-performance by Neenah of its covenants and obligations hereunder.

7.    Force Majeure.

7.1         Effect of Force Majeure.  Except for the obligation of a party to
make payments required hereunder, the parties shall be excused from performing
any of their respective obligations under this Agreement and shall not be liable
in damages or otherwise on account of the non-performance of any such
obligation, for so long as and to the extent that such party is unable to
perform such obligation as a result of any Force Majeure Event.

7.2         Mitigation and Notice.  The occurrence of a Force Majeure Event
shall not relieve a party of its obligations and liability hereunder to the
extent such party fails to use commercially reasonable efforts to remove the
cause and remedy or mitigate the effects of the Force Majeure Event if, with
commercially reasonable efforts, such party could have removed such cause or
remedied or mitigated such effects.  In addition, no Force Majeure Event shall
relieve a party of its obligations or liability hereunder unless such party
shall give notice (including a reasonable description of such Force Majeure
Event) to the other party as soon as reasonably possible and in any event within
twenty (20) days of the occurrence of such Force Majeure Event. Upon request,
the party whose obligations were suspended shall provide the other party with a
plan for remedying the effects of such Force Majeure Event.

7.3         Failure to Give Notice.  A failure to give notice under Section 7.2
above “as soon as reasonably possible” will not affect the rights and
obligations of the party whose obligations are suspended except if, and only to
the extent that, the party which was entitled to receive such notice was
actually prejudiced as a result of such failure.

7.4         Force Majeure Event Affecting Actual Designated Tracts.  If a Force
Majeure Event makes a portion of any Actual Designated Tract unavailable or
commercially

11


--------------------------------------------------------------------------------




impracticable for harvesting by Neenah in accordance with the harvesting
schedule contemplated by the parties or if the Qualifying Stumpage is materially
damaged by the Force Majeure Event, then Seller shall promptly designate and
make available for harvesting such other portions of the Timberlands as shall be
necessary to satisfy its obligations under this Agreement.

7.5         Volume Reduction Based on Force Majeure Event.  If the party that
becomes subject to a Force Majeure Event (the “Affected Party”) reduces the
volume of Qualifying Stumpage to be purchased or sold due to a Force Majeure
Event (the amount of such reduction, the “Reduction Amount”), the Affected Party
shall give written notice to the Non-Affected Party of such reduction and the
effective date thereof.  If such reduction continues in effect for a period of
sixty (60) days or more, the Non-Affected Party shall then have the right, in
the case of Seller, to sell all or part of the Reduction Amount of such
Qualifying Stumpage not purchased by Neenah to another buyer or buyers, and in
the case of Neenah, to purchase all or part of the Reduction Amount of
Qualifying Stumpage not sold by Seller from another seller or sellers, subject
to the following:

(a)  The Non-Affected Party shall not enter into any contract for any such sale
or purchase for a term longer than one (1) year’s duration.

(b)  The Non-Affected Party shall give the Affected Party written notice of each
such contract, including the volume sold or purchased hereunder and the term
thereof.

(c)  The annual volume commitment of the Non-Affected Party for Qualifying
Stumpage as specified herein shall be reduced by such volume sold or purchased
under such contract for the duration thereof.

(d)  any other plan of action  mutually agreed to by both parties.

8.    Term and Termination.

8.1         Term.  This Agreement shall expire on December 31, 2010, unless (i)
this Agreement is sooner terminated for cause pursuant to Section 8.2 hereof or
(ii) the term of this Agreement is extended by Neenah in accordance with Section
8.3 hereof.

8.2         Termination for Cause.  This Agreement shall immediately terminate
if any one of the following events (each, a “default”) has occurred and is
continuing on the tenth (10th) day after receipt of notice of an intent to
cancel by reason of such default (each, an “Event of Default”):

(a)  Failure to make any payment required hereunder when due which failure is
not cured within ten (10) Business Days after receipt of written notice thereof;
or

12


--------------------------------------------------------------------------------




(b)  Breach of any other material term of this Agreement, which breach is not
cured within thirty (30) Business Days after receipt of written notice thereof;
or

(c)  Insolvency or the filing by or against Seller or Neenah of a petition in
bankruptcy (which, in the event of an involuntary bankruptcy, is not dismissed
within ninety (90) days from the date of its commencement), or appointment by a
court of a temporary or permanent receiver, trustee or custodian.

Termination shall not relieve a defaulting party of any liability to the
nondefaulting party for breach of its obligations hereunder.

8.3         Extension Terms.  Neenah shall have the option to extend the Term
beyond December 31, 2010 for one (1) additional five (5) year renewal.  In the
event that Neenah elects to extend the Term, Neenah shall provide written notice
of such election to Seller (“Renewal Notice”) not later than (i) July 1, 2010. 
Neenah and Seller, by mutual agreement, may extend the term of up to one (1)
additional five (5) period by with mutual agreement prior to July 1, 2015.  Each
Renewal Period shall be upon the same terms and conditions as the initial five
(5) years of the Term; provided, however that Neenah may elect in the first
Renewal Notice to decrease the Annual Purchase Amount by up to twenty percent
(20%), and provided that in the second renewal period, by mutual agreement, the
amount of the Annual Purchase Amount shall be established collaboratively by
Neenah and Seller based on a new timber inventory of the Timberlands.

9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the Province of Nova Scotia, Canada and the
federal laws of Canada applicable therein as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies
(without giving effect to any choice or conflict of law provision or rule).

10.  Dispute Resolution.

(a)  Consultation by Responsible Executives.   In the event of any dispute,
controversy or claim arising out of or relating to this Agreement, that the
personnel designated by Neenah and the Seller with operational responsibility
for implementing this Agreement are unable to resolve, each of the parties will
cause its chief officer in charge of managing the Timberlands (or the chief
operating officer of any manager of the Timberlands, as the case may be), to
consult with each other promptly and in good faith to endeavor to resolve such
dispute, controversy or claim before seeking mediation as provided in Section
10(b), but failure to do so shall not limit the right of either party to submit
the issue to such mediation or arbitration.

(b)  Mediation.

(i)   In the event of any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination, or validity thereof,
except for disputes in respect of which equitable relief is sought and except
for any matter which this Agreement provides is to be conclusively resolved by
the

13


--------------------------------------------------------------------------------




Valuation Consultant (a “Dispute”), the parties shall make a good faith attempt
to settle the Dispute by mediation pursuant to the provisions of this Section
10(b) before resorting to the procedure set forth in Section 10(c).

(ii)  Unless the parties agree otherwise, the mediation shall be conducted in
Halifax, Nova Scotia, in accordance with the National Mediation Rules of the ADR
Institute of Canada, Inc. by a mediator who has the qualifications and
experience set forth in paragraph (iv) of this Section 10(b) and is selected as
provided in paragraph (iv) of this Section 10(b).

(iii) Unless the parties agree otherwise, the mediator shall be an individual of
recognized expertise and experience in the timber market in the general
operating range of the Timberlands who has mediated cases involving similar
transactions for the federal or provincial courts or for a reputable commercial
alternative dispute resolution (“ADR”) firm or not-for-profit ADR organization.

(iv) Either party (the “Initiating Party”) may initiate mediation of the Dispute
by giving the other party (the “Recipient Party”) written notice (a “Mediation
Notice”) setting forth a list of the names and resumes of qualifications and
experience of three (3) impartial persons who the Initiating Party believes
would be qualified as a mediator pursuant to the provisions of paragraph (iii)
hereof.  Within seven (7) days after the delivery of the Mediation Notice, the
Recipient Party shall give a counter-notice (the “Counter-Notice”) to the
Initiating Party in which the Recipient Party may designate a person to serve as
the mediator from among the three (3) persons listed by the Initiating Party in
the Mediation Notice (in which event such designated person shall be the
mediator).  If none of the persons listed in the Mediation Notice is designated
by the Recipient Party to serve as the mediator, the Counter-Notice shall set
forth a list of the names and resumes of three (3) impartial persons who the
Recipient Party believes would be qualified as a mediator pursuant to the
provisions of paragraph (iii) hereof.  Within seven (7) days after the delivery
of the Counter-Notice, the Initiating Party may designate a person to serve as
the mediator from among the three (3) persons listed by the Recipient Party in
the Counter-Notice (in which event such designated person shall be the
mediator).  If the parties cannot agree on a mediator from the three (3)
impartial nominees submitted by each party, each party shall strike two (2)
names from the other party’s list, and the two (2) remaining persons on both
lists will jointly select as the mediator any person who has the qualifications
and experience set forth in paragraph (iii) hereof.  If they are unable to
agree, then the mediator will be selected by the ADR Institute of Canada, Inc.

(v)  If the Dispute cannot be settled within thirty (30) days after the mediator
has been selected as provided above, either party may give the other and the
mediator a written notice declaring the mediation process at an end, in which
event either party may pursue any remedies available at law or in equity to
resolve the Dispute.

 

14


--------------------------------------------------------------------------------


(vi) All conferences and discussions which occur in connection with mediation
conducted pursuant to this Agreement shall be deemed settlement discussions, and
nothing said or disclosed, nor any document produced which is not otherwise
independently discoverable, shall be offered or received as evidence or used for
impeachment or for any other purpose in any current or future arbitration or
litigation.

(vii)                Each party shall bear its own costs and expenses with
respect to mediation; provided that the costs of the mediator shall be shared
equally between the parties.

11. Assignment.

11.1      Assignment by Seller.

(a)  Except as provided in this Section 11.1, this Agreement may not be assigned
by Seller in whole or in part.  Notwithstanding the foregoing, at any time
during the Term, Seller may assign this Agreement (i) to any lender or lenders
as security for obligations to such lender or lenders in respect to financing
arrangements of Seller or any Affiliate thereof with such lender or lenders., or
(ii) upon prior written notice to Neenah, to any Person that is and at all times
remains an Affiliate of Seller or that merges, amalgamations or consolidates
with or into Seller or that acquires all or substantially all of the
Timberlands.

(b)  Notwithstanding any other provision of this Agreement to the contrary,
Neenah and Seller acknowledge and agree that Seller (or any entity comprising
Seller) shall not be prohibited from selling all or any portion of the
Timberlands, provided that any such sale of the Timberlands shall be made
subject to the terms of this Agreement and all of Seller’s obligations hereunder
respecting the applicable portion of Qualifying Stumpage volumes required
hereunder.  Seller (or any entity comprising Seller) shall be able to sell a
portion of the Timberlands pursuant this Section 11.1 (b) no more than three (3)
times during the Term of the Agreement.  Upon any sale of a portion of the
Timberlands, the purchaser of said portion of the Timberlands (“New Owner”)
shall assume the obligation to supply a portion of the Annual Purchase Amount to
be supplied hereunder, said portion of the Qualifying Stumpage volumes (“Assumed
Volume”) to be agreed to by Seller and said New Owner, subject to Neenah’s
consent to such volume allocation, which consent shall not be unreasonably
withheld or delayed.  Upon such assumption by said New Owner, Seller’s
obligations to supply Annual Purchase Amount hereunder shall be reduced by the
Assumed Volume, and Seller shall thereafter have no obligation or liability with
respect to said Assumed Volume or with respect to the portion of the Timberlands
so conveyed.

(c)  At the request of Seller, upon any such sale to a New Owner, Neenah shall
execute an amendment to this Agreement acknowledging the foregoing. 
Furthermore, upon request of Neenah, upon such sale to a New Owner, Neenah and
such New Owner

15


--------------------------------------------------------------------------------




shall enter into a separate Fiber Supply Agreement on the same terms and
conditions as contained in this Agreement except for the portion of the
Timberlands covered thereby and the volume of Qualifying Stumpage to be supplied
thereunder.  In the event Neenah objects to any proposed Assumed Volume, Neenah
shall provide written notice of the same to Seller within fifteen (15) days of
notice to Neenah of said proposed Assumed Volume (“Objection Notice”), said
Objection Notice to include a detailed explanation of the basis for said
objection.  In the event Neenah  timely provides an Objection Notice, Seller
shall have the option of (a) revising said proposed Assumed Volume, in which
case Neenah shall have the further right to object by providing a new Objection
Notice as provided above or (b) retaining the Assumed Volume Consultant to
determine whether the proposed Assumed Volume is reasonable.  In the event the
Assumed Volume Consultant is so retained and determines that said proposed
Assumed Volume is reasonable, Neenah shall be deemed to have consented to said
Assumed Volume and shall pay all costs and expenses of said Assumed Volume
Consultant.  Otherwise, said costs and expenses shall be paid by Seller.

(d)  Notwithstanding the foregoing, Seller may convey free and clear from the
obligations of this Agreement (i) during the Term up to twelve percent (12%) of
the acreage of the Timberlands on an aggregate basis.  Neenah agrees, upon
request, to execute any reasonable instrument or instruments requested by Seller
to confirm the same.

(e)  Subject only to the provisions of the following sentence, the rights of
Neenah under this Agreement shall be and are subject and subordinate at all
times to the lien of any and all mortgages, security deeds, deeds to secure debt
or loan deeds in any amount or amounts whatsoever now or hereafter placed on
Seller’s interest in the Timberlands (or any portion thereof) (collectively, a
“Seller’s Mortgage”).  Notwithstanding the foregoing, Seller acknowledges and
agrees that Neenah’s subordination to a Seller’s Mortgage shall be conditioned
upon Seller obtaining from the holder of such Seller’s Mortgage (a “Seller’s
Mortgagee”) an agreement in writing that for so long as Neenah is not in default
under this Agreement beyond any applicable notice and cure periods, the holder
of such Seller’s Mortgage shall recognize Neenah’s rights to purchase Timber
under this Agreement.  Although such subordinations shall be self-operative,
Neenah shall execute within ten (10) business days of request by Seller such
further reasonable instruments confirming such subordinations as may be
requested by Seller, including, but not limited to, a Subordination,
Non-Disturbance and Attornment Agreement.  If any such Seller’s Mortgage shall
be foreclosed, upon request of the mortgagee or the purchaser at foreclosure,
Neenah shall attorn to the purchaser at any such foreclosure sale (or purchaser
by deed in lieu of foreclosure) and recognize such purchaser as Seller under
this Agreement and will execute such reasonable instruments as may be necessary
or appropriate to evidence such attornment.  Notwithstanding any of the above,
Neenah agrees that Seller or its successor in interest shall have the right to
declare this Agreement prior and superior to any such Seller’s Mortgage, and
Neenah agrees, upon request, to execute any reasonable instrument or instruments
requested by Seller or such Seller’s Mortgagee to confirm same.  The holder or
holders of any such Seller’s Mortgage are hereby made third party beneficiaries
to this Agreement for the purposes of this Section 11.  No advance notice to, or
consent from, Neenah with respect to an acquisition of the Timberlands (or any
portion thereof)

16


--------------------------------------------------------------------------------




or this Agreement by any Seller’s Mortgagee through foreclosure, deed in lieu of
foreclosure or any other remedial actions (or transfers in lieu of such remedial
actions) shall be required.

11.2      Assignment by Neenah .  Except as provided in this Section 11.2, this
Agreement may not be assigned by Neenah in whole or in part.  Notwithstanding
the foregoing, at any time during the Term, Neenah  may assign this Agreement
(a) to any lender or lenders as security for obligations to such lender or
lenders in respect of financing arrangements of Neenah  or any affiliate thereof
with such lender or lenders, or (b) upon prior written notice to Seller to any
Person that (i) is and at all times remains an Affiliate of Neenah or that
merges or consolidates with or into Neenah or that acquires all or substantially
all of the assets or stock of  Neenah, or (ii) purchases or leases the Mill or
assumes responsibility for operating the Mill and assumes Neenah’s liabilities
and obligations hereunder.

12.   Publicity.  This Agreement is confidential and no party shall issue press
releases or engage in other types of publicity of any nature dealing with the
commercial and legal details of this Agreement without the other party’s prior
written approval.  However, approval of such disclosure shall be deemed to be
given to the extent such disclosure is required to comply with Applicable Laws,
governmental rules, regulations or other governmental requirements. In such
event, the publishing party shall furnish, in advance, a copy of such proposed
disclosure, to the other party.

13.   Headings.  The headings contained in this Agreement are for convenience
only and should not be construed to limit or expand any terms otherwise
provided.

14.   Notices.  All notices, requests, demands and other communications provided
for hereunder shall be in writing and personally delivered or sent by regular
U.S.P.S. or Canada Post certified mail, facsimile or similar type of overnight
courier to the applicable party at the address indicated below:

If to Neenah, to:

 

Neenah Paper Company of Canada

 

 

 

 

260 Abercrombie Brand Road

 

 

 

 

Abercrombie Point, Nova Scotia

 

 

 

 

Canada B2H 5E8

 

 

 

 

Attention: Mill Manager

 

 

 

 

Facsimile No.: 902-752-5404

 

 

 

 

Telephone No.: 902-752-9172

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Neenah Paper, Inc.

 

 

 

 

3460 Preston Ridge Road, Suite 600

 

 

 

 

Alpharetta, Georgia 30005

 

 

 

 

Attn: Legal Department

 

 

 

 

Facsimile No.: 678-518-3283

 

 

 

 

Telephone No.: 678-566-6500

 

 

 

17


--------------------------------------------------------------------------------




 

If to Seller:

 

Thomas Colgan

 

 

 

 

Wagner Forest Management

 

 

 

 

150 Orford Road

 

 

 

 

Lyme, NH 03768

 

 

 

 

Facsimile No.:  603-795-4631

 

 

 

 

Telephone No.: _603-795-2002

 

 

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section.  Notice shall be deemed received when (i) hand delivered; (ii)
sent, after receipt of confirmation if sent by facsimile; (iii) five business
days after deposit with the U.S.P.S. or Canada Post, postage prepaid, for
certified mail; and (iv) one business day after delivery to overnight courier,
properly addressed to the applicable party.

15.   Partial Illegality.  If any provision, or part of a provision, of this
Agreement is held to be invalid or unenforceable under any Applicable Law, then
the parties shall use all commercially reasonable efforts to replace the invalid
or unenforceable provision by a provision that, to the extent permitted by
Applicable Law, achieves the purposes intended under the original provision and
to allow the parties to have the intended benefit of their bargain.  If it
cannot be so reformed, it shall be omitted.  The balance of this Agreement shall
remain valid and unchanged and in full force and effect.

16.   Waiver of Compliance.  Any delay or omission on the part of either party
to this Agreement in requiring performance by the other party hereunder or in
exercising any right hereunder shall not operate as a waiver of any provision of
this Agreement or of any right or rights hereunder.  Further, any failure by
either party to enforce at any time any term or condition under this Agreement
shall not be considered a waiver of that party’s right thereafter to enforce
each and every term and condition of this Agreement.

17.   Amendments and Waivers.  This Agreement may not be terminated, amended,
supplemented, waived or modified orally, but only by a document in writing
signed by the party against which the enforcement of such termination,
amendment, supplement, waiver or modification is sought.  No waiver by any party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.

18.   Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same document.  All signatures need not be on the same counterpart.

19.   Estoppel Certificates.  Either party shall, at no cost to the requesting
party, from time to time, upon twenty (20) days prior request by the other
party, execute, acknowledge and deliver to the requesting party a certificate
signed by an officer of the certifying party stating that this Agreement is
unmodified and in full force and effect (or, if there have been modifications,
that this Agreement is in full force and effect as modified, and setting forth
such modifications)

18


--------------------------------------------------------------------------------




and the dates through which payments have been made, and either stating that to
the knowledge of the signer of such certificate no default exists under this
Agreement or specifying each such default to which the signer has knowledge.

20.   Submission To Jurisdiction.  Without limiting the parties’ agreement to
submit any and all disputes to mediation and arbitration as herein provided, if,
notwithstanding said section, any party shall have the right to seek recourse to
a court with respect to any dispute arising out of or related to this Agreement
or the transactions contained in or contemplated by this Agreement, whether in
tort or contract or at law or in equity, then any action or proceeding in
respect of any such dispute shall be brought exclusively in any Superior Court
in the Province of Nova Scotia (the “chosen courts”) and with respect to any
such action each party (i) irrevocably submits to the exclusive jurisdiction of
the chosen courts for such purposes, (ii) waives any objection to laying venue
in any such action or proceeding in the chosen courts, (iii) waives any
objection that the chosen courts are an inconvenient forum or do not have
jurisdiction over any party hereto, and (iv) agrees that service of process upon
such party in any such action or proceeding shall be effective if notice is
given in accordance with Section 14 of this Agreement.  Each party agrees that a
final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by law
or at equity.  Each party also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.

21.   Prevailing Party.  If either party brings any proceeding for the judicial
or other interpretation, enforcement, termination, cancellation or rescission of
this Agreement, or for damages for the breach thereof, the prevailing party in
any such proceeding or appeal thereon shall be entitled to its reasonable
attorneys’ fees and court and other reasonable costs incurred, to be paid by the
losing party as fixed by the court in the same or a separate proceeding, and
whether or not such proceeding is pursued to decision or judgment.

22.   Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
merges all prior discussions and negotiations between the parties.  None of the
parties shall be bound by any conditions, definitions, representations, or
warranties with respect to the subject matter of this Agreement other than as
expressly set forth above.

23.   Third-Party Beneficiaries.  Except as hereinafter provided, this Agreement
is intended to be solely for the benefit of the parties thereto and their
permitted assigns and is not intended to and shall not confer any rights or
benefits on any third party not a signatory hereto.

24.   Memorandum of Contract.  A Memorandum of this Agreement shall be attached
to each deed pursuant to which Seller acquired the Timberlands, to be recorded
in the recording offices of each and every registration district in Nova Scotia
in which the Timberlands are located.

25.   Insurance.  Neenah, or in the event that Neenah retains any third-party
contractor to conduct harvesting operations on the Timberlands, Neenah or said
third-party contractor shall, before conducting any operations, obtain and
maintain the following types of insurance and be duly registered with the Nova
Scotia Workers Compensation Board, in addition to any other

19


--------------------------------------------------------------------------------




insurance required by law:  (a) Worker’s Compensation and Employer’s Liability
Insurance fully covering all operations; (b) Comprehensive Vehicle Liability
Insurance, including owned, hired and non-owned vehicles, with limits of not
less than $2,000,000 single occurrence and $2,000,000 cumulative bodily injury
liability; and (c) Comprehensive or Commercial General Liability Insurance,
including all contractual liability hereunder, with limits of not less than
$2,000,000 single occurrence and $2,000,000 cumulative bodily injury liability. 
Prior to the beginning of any harvesting operations hereunder, evidence of all
such insurance and registration shall be furnished to Seller if requested in
writing.

26.   Construction and Enforcement.  In construing and enforcing this Agreement,
the following rules shall be followed:

26.1      Control of Drafting.  Each provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party to this Agreement.  No consideration shall be given to the fact or
presumption that any party to this Agreement had a greater or lesser hand in
drafting this Agreement.

26.2      Captions.  Except for the boldfaced defined terms used in Section 1,
in construing and enforcing this Agreement, no consideration shall be given to
the captions of the articles, sections, subsections, and clauses of this
Agreement, which are inserted for convenience in organizing and locating the
provisions of this Agreement, not as an aid in its construction.

26.3      Plural and Singular Forms.  Plural words shall be understood to
include their singular forms and vice versa.

26.4      Including.  The word “include” and its syntactical forms mean
“include, but are not limited to,” and corresponding syntactical forms.  The
principle of ejusdem generis shall not be used to limit the scope of the
category of things illustrated by the items mentioned in a clause introduced by
the word “including.”

26.5      Definitions.  A defined term has its defined meaning throughout this
Agreement, regardless of where in this Agreement the term is defined.

26.6      Internal Cross-References.  Except as otherwise provided in this
Agreement, a reference to an Article, Section, or clause means an article,
section, or clause of this Agreement and may be understood to mean, for example,
“Section 5.1 of this Agreement” or “Section 5.1 hereof.”  The term “Section” is
used variously to identify entire Sections (as in “Section 3.1”), subsections
(as in “Section 3.1(b)”), and clauses (as in “Section 3.1(b)(i)”).

26.7      Currency.  Unless otherwise specifically referenced herein all dollar
amounts listed or described in this Agreement shall refer to and be interpreted
to represent Canadian Dollars.

26.8      Joint and Several Liability.  Nova and Atlantic are and shall be joint
and severally liable for all of the obligations of Seller under this Agreement.

(Signatures on following pages)

20


--------------------------------------------------------------------------------




Executed under seal as of the date first set forth above.

SELLER:

NOVA STAR FORESTRY LTD.

 

 

 

 

 

 

 

By:

s/s/ Thomas J. Colgan

 

Name:

Thomas J. Colgan

 

Title:

President

 

 

 

 

 

 

 

ATLANTIC STAR FORESTRY LTD.

 

 

 

 

 

 

 

By:

s/s Thomas J. Colgan

 

Name:

Thomas J. Colgan

 

Title:

President

 

 

[Signatures continued on following page]

21


--------------------------------------------------------------------------------




[Signatures continued from previous page]

 

NEENAH:

 

 

 

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

 

 

By:

s/s/ Sean T. Erwin

 

Name:

Sean T. Erwin

 

Title:

President

 

 

22


--------------------------------------------------------------------------------


 

EXHIBIT A

Qualifying Stumpage Specifications

 “Softwood Sawlogs” shall mean:

(a)

 

Length

 

12,14, and 16 foot

(b)

 

Trim

 

2” to 8”

(c)

 

Minimum top diameter

 

4” outside bark

(d)

 

Maximum diameter

 

28” outside bark

(e)

 

Acceptable species

 

All Spruces & Jack Pine

(f)

 

Dead wood

 

White, sound, dead wood is acceptable — provided no sap rot

(g)

 

Burned wood

 

No burned or charred wood

(h)

 

Rot

 

Not acceptable

(i)

 

Stain

 

Solid hard red stain acceptable (growth rings must be visible)

(j)

 

Sweep (& other)

 

1/2 top diameter maximum sweep (e.g., less than 3” sweep on a 6” diameter bolt);
no seams or forked pieces

(k)

 

Limbs

 

Must be cut flush with bole.

(m)

 

Butt Flare

 

No excessive butt flare

 

“Softwood Studwood” shall mean:

(a)

 

Length

 

8 9 or 10 foot

(b)

 

Trim

 

2” to 8”

(c)

 

Minimum top diameter

 

3.6 inches outside bark

(d)

 

Maximum top diameter

 

12.0” outside bark

(e)

 

Acceptable species

 

All Spruces, Balsam Fir & Jack Pine

(f)

 

Loads

 

Mixed species loads

(g)

 

Dead wood

 

White, sound, dead wood is acceptable — rovided no sap rot

(h)

 

Burned wood

 

No burned or charred wood

(i)

 

Rot

 

Not Acceptable

(j)

 

Stain

 

Solid hard red Stain acceptable (growth rings must be visible)

(k)

 

Sweep (& other)

 

1/2 top diameter maximum sweep (e.g., less than 3” sweep on a 6” diameter
(bolt); no seams or forked pieces

(l)

 

Limbs

 

Must be cut flush with bole.

(m)

 

Butt Flare

 

No excessive butt flare

 

“Softwood Pulpwood” shall mean :

(a)

 

Length

 

8 foot

(b)

 

Trim

 

2 to 8 inches

(c)

 

Minimum top diameter

 

2.5 outside bark

(d)

 

Maximum top diameter

 

13.0” outside bark

(e)

 

Acceptable species

 

All softwood species

(f)

 

Loads

 

Mixed species loads permitted unless notified in writing that species
segregation is required (spruce/fir segregated from other softwood species)

(g)

 

Dead wood

 

White, sound, dead wood is acceptable

 


--------------------------------------------------------------------------------




 

(h)

 

Rot

 

Maximum ½ diameter (60% of end area) is acceptable

(j)

 

Burn/charred wood

 

Unacceptable

(j)

 

Sweep (& other)

 

12” maximum sweep; no forked pieces

(k)

 

Limbs

 

Must be cut flush with bole.

 

“Hardwood Sawlogs” shall mean:

 

(a)

 

Length

 

7 or 8 foot

(b)

 

Trim

 

2 to 8 inches

(c)

 

Minimum top diameter

 

7.0 inches outside bark

(d)

 

Maximum diameter

 

36.0 inches outside bark

(e)

 

Acceptable species

 

sugar maple, red maple, yellow birch, white birch, oak, ash, beech

(f)

 

Clear faces

 

minimum 2 clear faces

(g)

 

Heart

 

sugar & red maple — ½

(h)

 

Stain

 

no stain

(i)

 

Rot

 

red maple, beech no rot; all other species over 10 inches top diameter with 3
clear faces up to 30% rot

(j)

 

Burn/charred wood

 

Unacceptable

(k)

 

Sweep (& other)

 

less 10 inches top diameter straight; less than 3 inches over 10 inch top; no
forks

(l)

 

Limbs

 

Must be cut flush with bole.

(m)

 

Loads

 

Mixed species loads acceptable

 

“Hardwood Pulpwood” shall mean:

(a)

 

Length

 

8 foot or 12 to 18 feet

(c)

 

Minimum top diameter

 

3.0 inches outside bark

(d)

 

Maximum diameter

 

18.0 inches outside bark

(e)

 

Acceptable species

 

All hardwood species except poplar

(i)

 

Rot

 

Sound and cut from living trees unless specific market has tolerance for rot.

(f)

 

Burn/charred wood

 

Unacceptable

(g)

 

Sweep (& other)

 

Less than 6 inches; no forks; cut square at ends

(h)

 

Limbs

 

Must be cut flush with bole.

(i)

 

Butt Flare

 

Butt flare and scarf removed

 


--------------------------------------------------------------------------------




EXHIBIT B

Base Stumpage Prices

Softwood Sawlogs:              [Text Redacted]*

Softwood Studwood:          [Text Redacted]*

Softwood Pulpwood:           [Text Redacted]*

Hardwood Sawlogs:            [Text Redacted]*

Hardwood Pulpwood:         [Text Redacted]*

--------------------------------------------------------------------------------

*             The redacted text has been filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment.

 


--------------------------------------------------------------------------------




EXHIBIT C

Harvest Plan 2006 and 2007 on OFFERED LANDS

 

2006

 

 

 

 

 

 

 

Operating

 

Softwood (tonnes)

 

Hardwood (tonnes)

 

Grand

 

Unit

 

Sawlogs

 

Studwood

 

Pulpwood

 

Chips

 

Total

 

Sawlogs

 

Pulpwood

 

Chips

 

Total

 

TOTAL

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2007

 

 

 

 

 

 

 

Operating

 

Softwood

 

Hardwood

 

Grand

 

Unit

 

Sawlogs

 

Studwood

 

Pulpwood

 

Chips

 

Total

 

Sawlogs

 

Pulpwood

 

Chips

 

Total

 

TOTAL

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*             The text redacted from this column has been filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 


--------------------------------------------------------------------------------




EXHIBIT C CONTINUED

The GIS Shapefiles of the 2006 and 2007 Harvest Plan previously made available
to Seller in the Tamarack due diligence data-room and e-mailed to Seller by
Neenah on May 5, 2006.

 


--------------------------------------------------------------------------------




EXHIBIT D

PID

 

Test ID

 

Test Type

 

Location

 

County

 

Owner

 

 

 

 

 

 

 

 

 

 

 

00838409

 

PT81/1B

 

range-wide provenance test

 

Scotsburn

 

Pictou

 

Nova Star

 

 

 

 

 

 

 

 

 

 

 

00845313

 

PT84/1D

 

g x e rooted cutting test

 

Central West River

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

00900993

 

PT90/1C

 

family test

 

Springville

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

00900993

 

PT90/2C

 

family test

 

Springville

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

01036169

 

NSBP97I

 

block planting

 

Piedmont

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

01036623

 

PT99/3C

 

polycross test

 

Browns Mill Rd

 

Pictou - Stora

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

01036623

 

PT99/1D

 

polycross test

 

Browns Mill Rd

 

Pictou - Stora

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

01040203

 

PT91/2C

 

polycross test

 

Weavers Mtn

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

01040203

 

PT91/1C

 

polycross

 

Weavers Mtn

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

01042688

 

PT88/2C

 

provenance test

 

Haggard Lake

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

01042688

 

PT88/1C

 

family test

 

Haggard Lake

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

20016259

 

PT99/1B

 

polycross test

 

Clydesdale Rd

 

Colchester

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

25265968

 

PT84/1B

 

g x e rooted cutting test

 

Eatonville

 

Cumberland

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

25265968

 

PT84/1B

 

g x e rooted cutting test

 

Eatonville

 

Cumberland

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

25265968

 

PT78/1B

 

progeny

 

Apple River

 

Cumberland

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

25265968

 

PT78/3B

 

stand test

 

Apple River

 

Cumberland

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

25265968

 

PT78/2B

 

progeny

 

Apple River

 

Cumberland

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

25265968

 

PT78/4B

 

Ottawa Valley; NS orchard test

 

Apple River

 

Cumberland

 

Atlantic Star

45165107

 

PT91/2B

 

polycross test

 

Urbania

 

Hants

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

65009797

 

PT00/1D

 

polycross

 

Piedmont Valley

 

Pictou - Stora

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

65011165

 

PT90/3C

 

family test

 

Groveland

 

Pictou

 

Atlantic Star

 

 

 

 

 

 

 

 

 

 

 

65090748

 

PT99/2D

 

polycross test

 

Lansdowne

 

Pictou - Stora

 

Atlantic Star

 

 


--------------------------------------------------------------------------------




EXHIBIT E

Road Specification

Neenah will improve or build temporary haul roads for the removal of Qualifying
Stumpage as set forth in Section 4.2 under the following conditions:

1.               To the extent possible Neenah will use or improve existing haul
roads.

2.               It is Neenah’s intent that construction of new haul roads will
be held to the minimum necessary to remove the Qualifying Stumpage.

3.               Seller will approve plans for construction of any new roads.

4.               Haul roads will be improved or designed for one lane traffic
capable of accommodating standard 18 wheel tractor-trailer log trucks.  The road
width will normally be   5.0 to 5.5   meters or less, unless terrain features
require additional width.

5.               Roads will be designed to minimize the number of stream
crossings.

6.               Neenah will be responsible for road construction cost. 
However, if changes are made in the roads location or design solely for the
benefit of the Seller, than the additional cost of those changes will be the
responsibility of the Seller.

7.               The construction, maintenance, and use of haul roads will
comply with all laws, regulations or requirements of the Nova Scotia Department
of Natural Resources or as necessary to maintain SFI ® Certification for the
Timberlands.

8.               Following the completion of harvesting operations roads will be
left in as good or better condition as existed prior to the harvesting. 
Temporary stream crossing will be removed, and where necessary water control
structures will be constructed.

9.               Neenah will notify Seller of completion of the harvest
operation and final road maintenance, after which responsibility for the road
reverts to the Seller.


--------------------------------------------------------------------------------




APPENDIX 1

Stumpage Price Index Examples

Example 1

ACTION:                                             On the first Price
Adjustment Date, the Rolling Index indicates an increase by 10%; current Price
paid by Neenah is the Base Price [Text Redacted]*

RESULT:                                               The Price Adjustment [Text
Redacted]*.  Neenah’s applicable Qualifying Stumpage Price is adjusted upwards
by [Text Redacted]*; Neenah’s new Qualifying Stumpage Price for subsequent 6
months is [Text Redacted]*.

ACTION:                                           On a subsequent Price
Adjustment Date, the Rolling Index indicates a decrease by 10%; current
Qualifying Stumpage Price paid by Neenah is [Text Redacted]*.

RESULT:                                               [Text Redacted]*. 
Neenah’s applicable Qualifying Stumpage Price is adjusted downwards by [Text
Redacted]*; Neenah’s new Qualifying Stumpage Price for subsequent 6 months is
[Text Redacted]*

Example 2

ACTION:                                           On the Price Adjustment Date,
the Rolling Index indicates a decline by 10%; current Qualifying Stumpage Price
paid by Neenah is the Base Price [Text Redacted]*

RESULT:                                               [Text Redacted]*.

ACTION:                                           On a subsequent Price
Adjustment Date, the Rolling Index indicates an additional decrease by 10%; the
current Qualifying Stumpage Price paid by Neenah is [Text Redacted]*.

RESULT:                                               [Text Redacted]*

ACTION:                                           On a subsequent Price
Adjustment Date, the Rolling Index indicates an increase by 10%; current
Qualifying Stumpage Price paid by Neenah is the [Text Redacted]*.   [Text
Redacted]*

RESULT:                                               [Text Redacted]*. 
Neenah’s new Qualifying Stumpage Price for the subsequent 6 months is [Text
Redacted]*.

--------------------------------------------------------------------------------

*             The redacted text has been filed separately with the Securities
and Exchange Commission pursuant to a request for Confidential treatment.


--------------------------------------------------------------------------------




APPENDIX 2

[Text Redacted]*

 

--------------------------------------------------------------------------------

*             The text of this appendix has been redacted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.


--------------------------------------------------------------------------------